DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 10 recites that the sensor is coupled to the patient’s body. Applicant is advised to amend to recite that the sensor is “configured to be coupled” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew-Baselli et al. (US 2014/0379629) in view of Armstrong et al. (US 2017/0216673).
As to claims 1 and 12, Loew-Baselli teaches a therapeutic administration system and  its corresponding method (Abstract) comprising a device configured to acquire activity levels of a patient ([0120]); and a pharmacokinetic server ([0033]) configured to determine a recommended administration of a therapeutic for the patient based on the acquired activity levels of the patient, wherein the therapeutic has a time varying concentration level in the patient ([0085]). 
Loew-Baselli does not teach a sensor configured to acquire real-time physiological measurements of a patient. Instead, Loew-Baselli teaches the use of an electronic calendar or activity log managed by the patient, the activities being classified by intensities, which may be based on duration ([0120]) and adjusting the dosage based on the activities such that the therapeutic levels do not fall below a certain threshold ([0122]). 
Armstrong teaches a device for providing real-time measurements of a user’s exercise intensity ([0051], [0111]). It is noted that the use of actual real-time data would allow for Loew-Baselli to be utilized with more precision and account for any unscheduled/unintended changes in exercise intensity and still allow for the modification of the therapeutic to be kept within therapeutic range. As such, it would have been obvious to modify Loew-Baselli with Armstrong to use real-time physiological measurements over the scheduled readings taught by Loew-Baselli.
As to claims 2 and 13, Loew-Baselli teaches a therapeutic monitoring tool configured to determine a time-varying concentration in the patient at any given point in time based on a PK profile of the patient (Fig. 22).
As to claims 3 and 14, Loew-Baselli teaches the recommended administration of the therapeutic includes a timing and/or quantity component, the timing and/or quantity component being a function of the acquired physiological activity ([0122]), which, when combined with Armstrong would utilize the real-time physiological measurements.
As to claims 4 and 15, Loew-Baselli teaches the timing component is a customized prophylactic dosing regimen of the therapeutic for the patient ([0122] - extra dosage of 1000 IU on Monday).
As to claims 6 and 17, Loew-Baselli teaches the quantity component is an amount of the therapeutic determined based on a function of the timing component and/or the acquired physiological activity ([0121-122], Fig. 22) which, when combined with Armstrong would utilize the real-time physiological measurements.
As to claims 7 and 18, Armstrong teaches the quantifying of an amount and intensity of the patent’s physical activity based on the physiological measurements ([0063], [0111], [0115]).
As to claims 8 and 19, the combined teachings would result in a PK server configured to determine the recommended administration of the therapeutic based on the amount and intensity of the patient’s physical activity.
As to claims 9 and 20, the combined teachings would result in a PK server configured to determine the time-varying therapeutic concentration level based on the amount and intensity of the patient’s physical activity as that is what would be determinant for the administration of the therapeutic.
As to claims 10 and 21, Armstrong teaches a sensor coupled to the patient’s body at a location based on a type of the physiological measurements ([0042]), [0075]). It would have been obvious to further modify the above combination with Armstrong to utilize a sensor configured to contact the body as such sensors are well known and would provide predictable results in measuring of various physiological parameters.
As to claims 11 and 22, Armstrong teaches the sensor includes circuitry and/or hardware that is specific to enable real-time acquisition of the type of the physiological measurements ([0041], [0115]).

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew-Baselli et al. (US 2014/0379629) in view of Armstrong et al. (US 2017/0216673), and further in view of Peyser et al. (US 2011/0152658).
As to claims 5 and 16, the above combination does not necessarily teach an on-demand dosing of the therapeutic based on the time-varying therapeutic concentration level in the patient. Peyser teaches a system including a medication device control system (636) configured to control operation of a medication delivery device (614) in which the measurement of the analyte of interest is used to signal administration of a therapeutic depending on the measurement values ([0099]). As such, it would have been obvious to modify the above combination further with Peyser to provide on-demand dosage of the therapeutic to provide the therapeutic only when necessary, thus avoiding any potential side effects associated with over-dosing and saving costs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        7/31/22